DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: a DREMR MR imaging system which is configured for any of:
A.	acquiring T2*-weighted signals, as shown in Fig. 12 and 
disclosed in at least [0060] and [0087];

B.	acquiring susceptibility-weighted (SWI) signals, as 
shown in Figs. 8 and 9 and disclosed in at least  [0075]-[0079]; 

C. 	acquiring saturation signals, as shown in Figs. 6(a) and 6(b) 
and disclosed in [0066]-[0070];

D.	acquiring MR spectroscopy signals and identification of peaks
	thereof, as shown in Fig. 13 and disclosed in [0007], [0061]-
[0062] and [0088]-[0090]; or

E.	acquiring MR fingerprinting signals in combination with 
discerning tissue type based on at least one MR signal property, 
as shown in Fig. 14 and disclosed in [0008] and [0094]-[0096].
 
The above-identified species A-C are introduced as Markush alternatives within independent claim 15, but there is burden to examine them together given the divergent characteristics associated with each of them and the mutually exclusive characteristics recited in their associated dependent claims (and specifically those noted below).  See MPEP § 803.02 which is specific to election of Markush species.  The differences between A-C, which are each prescribed as Markush alternatives in independent claim 15, require different fields of search and different consideration of transmission pulse sequences and the structural features or functional attributes of the target which are discerned from the results produced, for example.  These patentably distinct groupings carry to the specifics related to each embodiment recited in claims which are dependent on claim 15.  
	Each of species A-E are independent or distinct because they correspond to different embodiments of the invention, as disclosed, and recite mutually exclusive characteristics with 
	Note that election of species of Markush groupings A-C is provisional, as set forth in MPEP § 803.02.  The Markush-type claim will be examined fully with respect to the elected species and any species to be clearly unpatentable over the elected species, if any of species A-C is elected.  
	If on examination an elected species is found to be anticipated by or rendered obvious by the prior art, the Markush-type claim and claims to the elected species shall be rejected, and claims to the nonelected species would be held withdrawn from consideration.1  
	On the other hand, should the elected species be found allowable, examination of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to the nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.2
	 
There is a search and/or examination burden for the patentably distinct species A-E as set forth above because at least the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g., the pulse sequence(s) applied, main magnetic field 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries according to the features noted above in item a);
(c) the prior art applicable to one invention would not likely apply to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, for example.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species A-E to be examined and (ii) identification of the claims encompassing the elected species.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, applicant must indicate which of these claims are readable on the elected species of grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	


    
        
            
        
            
        
            
        
            
    

    
        1 This applies if one of species A-C recited as Markush alternatives is elected.
        2 Again, this applies if one of species A-C recited as Markush alternatives is elected.